249 F.2d 931
Joseph F. FENWICK, Appellant,v.UNITED STATES of America, Appellee.
No. 13770.
United States Court of Appeals District of Columbia Circuit.
Argued September 18, 1957.
Decided October 3, 1957.

Mr. John B. Letterman, Washington, D. C. (appointed by this Court), for appellant.
Mr. Carl W. Belcher, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Messrs. Lewis Carroll and Victor W. Caputy, Asst. U. S. Attys., were on the brief, for appellee. Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., also entered an appearance for appellee.
Before PRETTYMAN, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted jointly with another upon allegations that they unlawfully had in their possession a check drawn on the Treasurer of the United States, payable to another person, which check had been stolen from an authorized mail depository; that they forged the endorsement of the payee on the check; and that they uttered and published as genuine the forged check. Appellant was tried by a jury, convicted, and sentenced. On his appeal he urges numerous points. Principally he urges error in respect to instructions to the jury concerning testimony alleged by him to have been that of an accomplice, submission of the case to the jury, his return to Washington under a writ of habeas corpus ad prosequendum, and the denial of a speedy trial. Counsel appointed by this court has vigorously pressed upon us all of these points, but we find no error affecting substantial rights of the appellant.


2
Affirmed.